DETAILED ACTION

This action is in response to the amendment filed on 1/12/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,377,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Crook on 2/4/21.
The application has been amended as follows: 
In the Claims:
In claim 7, line 2 after “forming the” insert - - entire - -.
In claim 21, line 2 after “forming the” insert - - entire - -.
In claim 25, line 2 after “forming the” insert - - entire - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and terminal disclaimer filed on 1/12/21 the previous rejections set forth in the Office Action mailed on 12/22/20 are withdrawn.
Regarding claims 1, 2, and 5-11, the prior art of record fails to teach or suggest a method of forming a tooling device and forming a composite part as claimed including steps of positioning a tab having a group of alignment features with respect to the first number of layers of composite material using an alignment feature of the group of alignment features, the first tool, and a spacer positioned with respect to the first tool, (in addition to) wherein the alignment feature comprises a first opening configured to receive a first pin associated with the first tool, and positioning the tooling device on the third number of layers of composite material to form the composite part, wherein a second alignment feature of the group of alignment features comprises a second opening configured to receive a second pin associated with the second tool.
Regarding claims 12, 14, and 21-24, the prior art of record fails to teach or suggest a method of forming a tooling plate with a tab and a composite part as claimed including steps of positioning the tooling plate with respect to the first tool using a first alignment feature of the group of alignment features, wherein the first alignment feature comprises a first opening configured to receive a first pin associated with the first tool, and positioning the tab with respect to a second tool and an offsetting spacer using a second alignment feature of the group of alignment features, the second tool, and the offsetting spacer, (in addition to) wherein the second alignment feature comprises a second opening configured to receive a second pin associated with the second tool.
Regarding claims 18-20, 25, and 26, the prior art of record fails to teach or suggest a method of forming a tooling device and a composite part as claimed including the spacer is configured to support .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746